The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
In response to the communication received on 09/28/2019, the following is a Non-Final Office Action for Application No. 16586920.  

Status of Claims
Claims 1-19 are pending.

Drawings
The applicant’s drawings submitted on 09/28/2019 are acceptable for examination purposes. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, the claims fall within statutory class of process or machine or manufacture.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
a memory device arranged to receive and store real time operations data from a sensor data aggregation node, the real time operations data relating to at least one input parameter of the at least one terminal station; a database containing historical data obtained from the sensor data aggregation node, the historical data relating to the at least one input parameter of the terminal operation of the at least one terminal station; a machine learning module including one or more processors, the machine learning module coupled to the memory device and database and arranged to obtain the real-time operations data from the memory device and the historical data from the database for processing by the one or more processers; the one or more processors configured to: input the at least one input parameter to a machine learning configurable module of the machine learning-based self-adaptive system; analyze the at least one input parameter by the machine learning configurable module using dynamic machine learning models and algorithms to identify at least one pattern to each of the at least one input parameter; evaluate the at least one identified pattern against the real-time operations data obtained from the at least one terminal station; predict at least one output parameter based on the at least one input parameter and the at least one identified pattern against the real-time operations; and adjust the at least one output parameter of the real-time operations data. 
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Mental Processes including concepts performed in the human mind (including an observation, evaluation judgment, opinion) and/or Certain Methods of Organizing Human Activity including managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules of instructions).  Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The memory device, database, and/or processor is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic memory device, database, and/or processor limitation is no more than mere instructions to apply the exception using a generic computer component. Further, adjust the at least one output parameter by a memory device, database, and/or processor is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: memory device, database, and processor. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, adjust the at least one output parameter by a memory device, database, and/or processor is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer/memory type structure at ¶0026 wherein “each processor 202   denotes any   suitable processing  device, including  one  or more30 microprocessors, microcontrollers, digital signal processors, application specific integrated-6- circuits ("ASICs"), field programmable gate arrays ("FPGAs"), or discrete circuitry.”  Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine/manufacture for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Although there is recitation of “sensor”, the limitations are directed to sensor data which only further narrows the abstract idea without reciting additional elements of actual sensors. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.  Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 20180349849 A1) hereinafter referred to as Jones in view of Ranganathan et al. (US 20140229399 A1) hereinafter referred to as Ranganathan.  

Jones teaches:
Claim 1. A method for improving the real-time operation of at least one terminal station in an industrial facility using a machine learning-based self-adaptive system comprising: 
(a) obtaining, from the at least one terminal station, data comprising real-time operations data and historical data stored in a local database or at a cloud-storage, the data relating to at least one input parameter of the at least one terminal station (¶0301 During selection, it is possible to look ahead for ranking based on real-time behaviors. For example, if a driver just picked up a load for a dry van, it is possible to re-rank based on the tighter criteria. ¶0388 If multimodal transportation services meet acceptance criteria for the transportation request, one or more computing devices may be used to determine if the transportation request meets requirements for the multimodal transportation services based on the shipping lane, and to query TSPs of multimodal transportation services. One or more computing devices may be used to determine a cost estimate for a destination leg of the multimodal transportation services based on at least one of historic data or current bid data. One or more computing devices may be used to generate the transportation documentation.); 
(b) inputting the at least one input parameter to a machine learning configurable module of the machine learning-based self-adaptive system (¶0057 Further information related to initial driver plans, when available, is used in combination with the parsed information from messages and location data. The initial driver plans provide four functions: [0058 1. The initial data allows the driver to provide a simple input of data which can be used as a baseline to determine a prior destination (location of the driver for the next load), and initial time estimate.);  
(c) analyzing the at least one input parameter by the machine learning configurable module using dynamic machine learning models and algorithms to identify at least one pattern to each of the at least one input parameter (¶0032 Machine learning is used to automatically determine patterns of the parsed data so as to associate subsequently-received data with the stored formats. A demand for transportation services is automatically matched with the capacity to provide transportation services.); 
(d) evaluating the at least one identified pattern against the real-time operations data obtained from the at least one terminal station (¶0378 Parsing of some of the data extracted from the capacity emails is a matter of direct text matching. For example “flatbed” or a word descriptive of a common field followed by a variable for that field would be directly parsable. It is likely that some fields will become evident because they follow a pattern or common association which is not immediately apparent when programming a parsing program. Since the associations and styles used in the capacity messages are likely to fit a pattern, it is possible to use machine learning to enhance the parsing of communications); 
(e) predicting at least one output parameter based on the at least one input parameter and the at least one identified pattern against the real-time operations (¶0378 the use of time estimates and external factors, as described above, can be integrated into the machine learning. Thus, the brokerage system can learn how the time estimates and external factors affect the parsed data, and modify the parsed data accordingly, for example by changing the time of availability or making appropriate adjustments for driver hours of service.); and 
(f) adjusting the at least one output parameter of the real-time operations data (Claim 6. The method of claim 1, further comprising: using location tracking to adjust the availability of the transportation service provider to provide transportation services; and alerting the transportation service provider of availability of the specified demand for transportation services while in-transit based on new current location tracking ¶0378 the brokerage system can learn how the time estimates and external factors affect the parsed data, and modify the parsed data accordingly, for example by changing the time of availability or making appropriate adjustments for driver hours of service.). 
Although not explicitly taught by Jones, Ranganathan teaches in the analogous art of system for managing cargo transfer operations at a cargo distribution terminal:
at least one terminal station (¶0015 FIG. 1 illustrates an example cargo distribution terminal 100 that receives cargo from or provides cargo to a number of cargo vehicles in accordance with this disclosure. The terminal 100 generally represents any suitable terminal used to receive, store, and is distribute one or more products, such as petroleum products.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for managing cargo transfer operations at a cargo distribution terminal of Ranganathan with the system for communication analysis for obtaining loads of Jones for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Jones ¶0003 teaches that it is desirable to enhance transportation services; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Jones Abstract teaches data is combined with preference data and performance data concerning the transportation service data and used to automatically match a demand for transportation services with the capacity to provide the transportation services, and Ranganathan Abstract teaches receiving a request associated with loading or unloading of cargo at a terminal; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Jones at least the above cited paragraphs, and Ranganathan at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the system for managing cargo transfer operations at a cargo distribution terminal of Ranganathan with the system for communication analysis for obtaining loads of Jones.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Jones teaches:
Claim 2. The method of claim 1 further comprising: comparing the obtained real-time operational data with the at least one identified pattern to identify at least one updated pattern; and updating the machine learning configurable module using the at least one updated pattern (¶0185 The location tracking, updated estimates and providing of information regarding current location of the shipment may be provided by using one or more computing devices to store the information in one or more databases, and to use the information to calculate the updated arrival estimates. This allows recipients of the information to obtain the information without the need for manual queries and permits unattended updates of information and estimates.).

Jones teaches:
Claim 3. The method of claim 1, wherein the at least one pattern comprises one or more of: a pattern of time for movement of vehicle or a particular product, a pattern for causing overall delay in end-to-end shipment time, a pattern of loading/unloading of the particular product, a pattern of usage of a type of the vehicle, a pattern of usage of equipment corresponding to the particular product, a pattern of usage of a specific bay for the particular product, and a pattern of driver choice corresponding to the bay, the equipment, or the vehicle (¶0230 If the TSP “opts-out” or is “opted-out” by not responding to the invitation within the default time period, the TSP is thanked for the response (if appropriate) or the response is acknowledged (step 612) and the decline is recorded (step 613). The best time window for bidding will be determined by the needs of the shipper or other consumer of transportation services and the pattern of responses received on invitations for bids).

Jones teaches:
Claim 4. The method of claim 1, wherein the dynamic machine learning models and algorithms comprises at least one of a supervised learning classification or regression algorithms (¶295 Machine learning is used to determine non-user defined preferences and add to the driver's profile for filtering and ranking. These become inferred positive and negative preferences. ¶0298 Show specific loads for the purposes of determining driver preferences: e.g., show three different equipment types in the first three loads to determine their equipment preferences, show three different destination regions with the same origin to determine a geographical preference. Get the driver to reveal their behaviors by their positive and negative responses to contrasting loads.  ¶0299 It is also possible to provide a more direct “learning” mode that does not show real loads but instead is an opportunity to interview the driver for their preferences instead of requiring the driver to fill out a form. In the learning mode, loads are carefully presented that will reveal their ranking by the particular driver.).

Jones teaches:
Claim 5. The method of claim 1, wherein the at least one output parameter includes at least one of bay-waiting time, vehicle loading time, end-to-end shipment time (¶0093-0100 The matching of bids for transportation services with users of transportation services can comprise accepting bids for moving cargo by TSPs for shipments or accepting bids for transporting passengers, as well as other transportation services operating on an “origin/destination” model. The matching of bids can be performed by a method which is initiated by a received transportation request. The request comprises, as necessary, a description of a load or other transportation service, and may, by way of non-limiting examples, comprise: a generic description of the load, freight class, origin location of the load, destination, time of availability of the load, timing requirements for pick-up and delivery, a requirement for intermediate stops or multiple pickups or deliveries).

Jones teaches:
Claim 6. The method of claim 1, wherein the at least one input parameters of the bulk fuel terminal operation selected from one or more of: order, shipment, vehicle, product, blends, driver, carrier company, terminal bay, schedule, or terminal equipment (¶0115 The actual details of the description can vary. For example, 40,000 liters of crude oil need not describe many details unless special equipment such as heating equipment is required. ¶0046 Non-limiting examples of transportation services are shipments of loads and related trucking services. Transportation services can include moving passengers, taxi, car services, and so-called “ride sharing” services in which a central business arranges rides for fares, in which case the load can be a passenger or packages. In each of these cases, the transportation service has at least one origin or destination. ¶0085 FIG. 1 is a schematic diagram showing the system's interaction with interested parties. The program acts as a system or shipment processing center 111 to receive requests for transportation services, obtain bids from TSPs and engage one or more of the TSPs to provide the transportation services. The shipper or customer 113 provides to the shipment processing center 111 a request, which identifies the transportation service as will be described infra. The central processing center 111 then broadcasts requests for bids.).

Jones teaches:
Claim 7. The method of claim 4, wherein the supervised learning classification or regression algorithms predict failure of at least one of equipment or asset in the terminal station (¶0365 percent loads that the carrier has hauled for that specific brokerage system client that were delivered damage-free).

Jones teaches:
Claim 8. The method of claim 1, wherein: the data is associated with one or more products stored in or transferred through the terminal station during the terminal operation; and the at least one identified pattern indicates at least a portion of the one or more products has been loaded or unloaded from the terminal station (¶0153-0161 the system takes into account or considers the following dynamic inputs when providing this guidance: Market demand for that lane, Market supply for that lane, Carrier cost data, variable and fixed, Current weather, weather forecast, Road conditions, Equipment, Loading and unloading times, and Regulatory requirements. ¶0163 Since the disclosed system is able to determine times for the scheduled trip, these times can be used as a basis for a “next leg”. Time estimates related to loading and unloading, as well as other layover times can be added. To this, additional time to deadhead from one destination to a next leg origin is added.).

Jones teaches:
Claim 9. The method of claim 1, wherein: the data is associated with at least one of: a vehicle used to transport one or more products during the terminal operation, or a driver of the vehicle; and the at least one identified pattern provides information about the vehicle or the driver (¶0093-0105 The request comprises, as necessary, a description of a load or other transportation service, and may, by way of non-limiting examples, comprise: a generic description of the load, freight class, origin location of the load, destination, time of availability of the load, timing requirements for pick-up and delivery, a requirement for intermediate stops or multiple pickups or deliveries, weight, physical dimensions or other relevant attributes of the load, material or product description (if not part of the generic description of the load), special requirements for the load, such as temperature control (refrigeration or climate control requirements), special handling, etc., shipping containers provided, other physical requirements or characteristic of the load, type and purpose of transport vehicle…).

Jones teaches:
Claim 10. The method of claim 9, wherein the information about the vehicle or the driver comprises: expected and actual arrival times of the vehicle; an indication whether the driver followed at least one standard operating procedure during a pick-up or delivery of one or more products during the terminal operation; or a total time spent by the driver during the pick-up or delivery of the one or more products (¶0091 Each of these legs is intended to allow for not exceeding the maximum time that the driver is on the road or that the driver can drive, and other legal restrictions. The legs are further intended to meet other driver and equipment scheduling requirements and any restrictions imposed by the operator or regulations. Additional considerations include necessary turn-around time for the driver at sequential destinations and origins. These turn-around times are dependent on the physical capabilities and local distances between depots, but also depend on the driver's habits and the time and effort of loading and unloading of the cargo.  ¶0165 It is possible that unexpected circumstances could occur resulting in delay of the driver to an extent that would result in the “next leg” shipment being reassigned. This delay would appear as part of the tracking of the shipment. In such a case, the shipment processing center can use the information to reschedule the driver. Permission to use the location data for this purpose (“next leg” scheduling) can be part of the original consent to use location services, or the system can call to obtain permission to use the location data to reschedule the driver. In either case, the driver or TSP is made aware of the availability of rescheduling services.).

Jones teaches:
Claim 11. The method of claim 1, wherein: the at least one output parameter identifies: (i) at least one quantity of one or more products to be loaded from the terminal station, (ii) at least one quantity of the one or more products that was expected to be load from the terminal station, (iii) at least one quantity of the one or more products to be unloaded from the terminal station, and (iv) at least one quantity of the one or more products that was expected to be unload from the terminal station (¶0093-0105 The request comprises, as necessary, a description of a load or other transportation service, and may, by way of non-limiting examples, comprise: a generic description of the load, freight class, origin location of the load, destination, time of availability of the load, timing requirements for pick-up and delivery, a requirement for intermediate stops or multiple pickups or deliveries, weight, physical dimensions or other relevant attributes of the load, material or product description (if not part of the generic description of the load), special requirements for the load, such as temperature control (refrigeration or climate control requirements), special handling, etc., shipping containers provided, other physical requirements or characteristic of the load, type and purpose of transport vehicle…).

Jones teaches:
Claim 12. The method of claim 1, wherein the machine learning configurable module is configured to notify using a notification module of the machine learning-based self-adaptive system, wherein the notification module provides an alert based on the adjustment of the at least one output parameter during the real-time operations data (¶0337-0341 Alert drivers to changes in leading bid by opt-in preferred contact method, Alert while in-transit based on new current location tracking, Alert while in-transit based on new load availability, Expand bidding based on participation and time constraints to next tier of drivers, and Provide feedback to drivers following the bidding period: where they ranked, bid history, suggestions for winning the reverse auction.).

Jones teaches:
Claim 13. The method of claim 1, wherein the machine learning configurable system module is configured to allocate bays using a bay allocation module of the machine learning-based self- adaptive system, wherein the bay allocation module modifies the bay allocation based on the adjustment of the at least one output parameter (¶0143 As the term implies, multimodal movement exists where and when a load is transported across multiple transportation modes. The most familiar form of this is intermodal freight transport using intermodal containers or ISO containers, sometimes referred to as shipping containers. These containers are designed to be transported by ships or barges, by rail and by truck. In the case of truck transport, ISO containers are typically carried on specialized trailers or semi-trailers, called “frames”.).

Jones teaches:
Claim 14. The method of claim 1, wherein the machine learning configurable module is configured to provide maintenance instruction using a maintenance module of the machine learning- based self-adaptive system, wherein the maintenance instruction is based on the adjustment of the at least one output parameter (¶0204 While some of this data, e.g., pressure data, is readily available to the driver, providing the information to dispatch provided an indication as to whether the driver is exercising proper on-the-road maintenance. Additionally, the data may be suggestive of ongoing maintenance issues, such as a “leaker” tire, so the issue can be properly addressed either at the depot or, if necessary, on the road.).

Jones teaches:
Claim 15. The method of claim 1, wherein the real time operational data is sensor data obtained from a sensor aggregation node (¶0302 It is possible to infer a desired front-haul or backhaul based on loads accepted and other data relating to the driver. An attempt to detect front-haul and backhaul trips is based on loads. The loads selected for consideration and any set parameters e.g., a specific origin (e.g., Dallas) and a non-specific destination (East Coast) may indicate a backhaul.).

As per claims 16, 17 and 18, 19, the non-transitory machine-readable medium and system tracks the method of claims 1, 3 and 1&15, 3, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1, 3 and 1&15, 3 are applied to claims 16, 17 and 18, 19, respectively.  Jones discloses that the embodiment may be found as a non-transitory machine-readable medium and system (Figs. 1-2 and 7B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180158020 A1
Khasis; Dan
AUTONOMOUS SUPPLY AND DISTRIBUTION CHAIN
US 20180060808 A1
BORGERSON; Scott G. et al.
SYSTEM AND METHOD FOR GENERATING COMMODITY FLOW INFORMATION
US 20170262790 A1
Khasis; Dan
COMPLEX DYNAMIC ROUTE SEQUENCING FOR MULTI-VEHICLE FLEETS USING TRAFFIC AND REAL-WORLD CONSTRAINTS
US 20170046658 A1
JONES; Russell et al.
PARTIAL LOAD SHIPMENT CONSOLIDATION AND SCHEDULING
US 20160196527 A1
Bose; Prasanta et al.
CONDITION MONITORING AND PREDICTION FOR SMART LOGISTICS
US 20160042321 A1
Held; Marc
SYSTEMS AND METHODS FOR PROVIDING LOGISTICS DATA
US 20140058775 A1
Siig; Ole et al.
METHODS AND SYSTEMS FOR MANAGING SUPPLY CHAIN PROCESSES AND INTELLIGENCE
WO 2013108211 A1
BEN- ALEXANDER E et al.
Method of traffic flow management at terminal, involves associating with several time slots information related to several specific truck and of service to be performed on specific truck in database
NPL
Antoine Charles Jean Jonquais and Florian Krempl
Predicting Shipping Time with Machine Learning


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  






/KURTIS GILLS/              Primary Examiner, Art Unit 3623